Citation Nr: 0920339	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  08-04 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for asthma.  



REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from November 1979 to May 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which granted service connection 
for asthma, and assigned a 10 percent evaluation, effective 
March 23, 2007.

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the Veteran if further action is required.


REMAND

The Veteran essentially contends that the 10 percent 
evaluation currently assigned to his service-connected asthma 
does not accurately reflect the severity of this condition.

Review of a March 2007 VA primary care treatment note shows 
that the Veteran informed VA that he was in receipt of Social 
Security Administration (SSA) disability benefits.  These 
records are not in the claims file, and there is no evidence 
in the record to show that an attempt to obtain them has been 
made.  Thus, a remand is necessary.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

The Board is aware that the record shows the Veteran was 
granted Workers Compensation benefits in or around 2002-2003 
for occupational asthma.  The Board does not find that such 
records must be obtained in connection with his claim for 
increase, as the effective date of service connection is 
2007.  Records dated in 2002-2003 would not address the level 
of severity of the Veteran's disability in 2007.  
Additionally, of record are medical records dated in 2002 
that address pulmonary problems.  Thus, the Board has 
evidence of the level of severity of the Veteran's asthma at 
that time.

The Veteran was most recently afforded a VA examination in 
April 2007 to ascertain the current nature and severity of 
his service-connected asthma.  Asthma was not diagnosed, but 
the examiner diagnosed severe obstructive pulmonary disease 
and found that the likelihood of this diagnosis was due to 
occupational toxic fumes/metals, and not the result of or 
caused by asthma.  In an October 2006 letter, a private 
physician noted that the Veteran had been diagnosed with 
chronic obstructive pulmonary disease and chronic respiratory 
failure and required oxygen 24 hours a day.  The Veteran has 
been denied service connection for chronic obstructive 
pulmonary disease and has not appealed the denial.

On review of the examination findings from April 2007, as 
well as after reviewing the other medical records on file, 
both VA and private, the Board finds an additional 
examination is needed to fully assess the extent of the 
service-connected asthma versus the extent of the non-
service-connected pulmonary disability(ies).  The Board is of 
the opinion that in the course of the examination to be 
scheduled and conducted pursuant to this remand, an effort 
needs be undertaken to distinguish the 
symptomatology/severity of the service-connected asthma 
versus the non-service-connected chronic obstructive 
pulmonary disease.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should request from the SSA 
the records pertinent to the Veteran's 
award or denial of SSA disability 
benefits, including any administrative 
decision and the medical records relied 
upon concerning that claim.  In the event 
that such records can not be obtained, 
complete and full verification of this 
must be made clear.

2.  The RO should thereafter schedule the 
Veteran for a VA examination by a 
specialist in pulmonary medicine to 
determine the severity of the service-
connected asthma.  The claims file, 
including a copy of this remand, must be 
provided to and reviewed by the examiner 
so that the Veteran's medical history may 
be reviewed, and the examiner must state 
in the examination report that such 
review was accomplished.  The examiner 
must be informed that the Veteran is 
service connected for asthma and is not 
service connected for chronic obstructive 
pulmonary disease.  

All necessary tests and studies are to be 
performed, including pulmonary function 
tests.  It is essential that the 
pulmonary function study contain the 
results necessary to rate the disability 
under the diagnostic criteria, here FEV-1 
and FEV-1/FVC.

The examining physician should answer the 
following questions:

A.	The examining specialist should 
distinguish between 
manifestations of the service-
connected asthma and the non-
service-connected chronic 
obstructive pulmonary disease.  
If the examiner is unable to 
make such a distinction, he/she 
should so state and explain 
why.  

B.	If there is a disparity between 
the FEV-1 and FEV-1/FVC 
results, the examiner should 
state which one more accurately 
reflects the level of 
disability related to the 
service-connected asthma only.  
If the examiner is unable to 
make such a distinction, he/she 
should so state and explain 
why.  

C.	The examiner should indicate 
whether the Veteran requires:
(1) intermittent inhalational 
or oral bronchodilator therapy; 
(2) daily inhalational or oral 
bronchodilator therapy or 
inhalational anti-inflammatory 
medication;
(3) at least monthly visits to 
a physician for required care 
of exacerbations; 
(4) intermittent (at least 
three per year) courses of 
systemic (oral or parenteral) 
corticosteroids; 
(5) more than one attack per 
week with episodes of 
respiratory failure; or 
(6) daily use of systemic (oral 
or parenteral) high dose 
corticosteroids or immuno-
suppressive medications.

D.	For the purposes of the 
responses to the questions 
presented in part C above, the 
examiner should comment, in the 
event that any of these 
specifically named 
inhalants/medications are used 
by the Veteran, as to whether 
such use is utilized to treat 
the service-connected asthma, 
as opposed to a non-service-
connected disorder, to include 
chronic obstructive pulmonary 
disease.

A complete and detailed rationale must be 
given for all opinions.

3.  The Veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the Veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that the 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, appropriate corrective action 
should be taken.  Stegall v. West, 11 
Vet. App. 268 (1998).

5.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, then such 
development must be undertaken by VA.  38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008).

6.  Thereafter, the RO should 
readjudicate the Veteran's claim for an 
increased initial rating for the service-
connected asthma, and, in so doing, 
consider whether "staged" ratings are 
appropriate in light of Fenderson v. 
West, 12 Vet. App. 119 (1999).  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence received, and any 
evidence not received, and all applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

